DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is being considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “a moving mechanism” in L8, the limitation is construed to a belt conveyor as described in para. [0035] of the specification.
Claim 1 recites “an image processing unit” in L11, the limitation is construed to a GPU (Graphics Processing Unit) and an FPGA (Field-Programmable Gate Array) as described in para. [0033] of the specification. 




Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Martens et al. disclose: an X-ray imaging device (fig.1) comprising: an X-ray source (fig.1 item 14); a detector (fig.1 item 16) configured to detect X-rays emitted from the X-ray source; a plurality of gratings (fig.1 items 22 & 24) arranged between the X-ray source and the detector, the plurality of gratings including a first grating configured to be irradiated with X-rays from the X-ray source and a second grating configured to be irradiated with X-rays from the first grating; a moving mechanism configured to move a subject or an imaging system along a direction in which the plurality of gratings extends, the imaging system being composed of the X-ray source, the detector, and the plurality of gratings (pg.3 L19-33); and an image processing unit (fig.1 item 32) configured to generate a phase-contrast image based on a signal detected by the detector (pg.4 L3-8), wherein the image processing unit is configured to: based on a plurality of images captured by relatively moving the subject and the imaging system and phase information of the Moire fringe generated in the plurality of images, associate a pixel value of each pixel on which a subject appears in the plurality of images with a phase value of a Moire fringe in a corresponding pixel (pg.4 L17-21, pg.6 L16-24). Martens et al. fail to teach, disclose, suggest or make obvious: generate the phase-contrast image by aligning a pixel on which the subject appears on the corresponding position in the plurality of images based on position information of the pixel on which the subject appears on the corresponding position in the plurality of images and a pixel value of each pixel associated with the phase value.
Claims 2-9 are allowed on the same basis as independent claim 1 for dependency reasons.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884